UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6014



RONALD JERRY SAWYER,

                                            Plaintiff - Appellant,

          versus

G. D. JOHNSON, Major; B. F. FERGUSON, Captain;
OFFICER CATRON; J. RUSSELL, JR., Correctional
Officer; DAVID R. BOEHM, Program Director;
K. L. OSBORNE, Warden; CORRECTIONAL OFFICER
STAMPER; CORRECTIONAL OFFICER CONNORS; RON
ANGELONE; KENNETH MOORE, Internal Affairs;
R. A. YOUNG,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-395-R)

Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the magistrate judge's order denying his

motion to compel discovery. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     Further, Appellant noted this appeal outside the thirty-day

appeal period established by Fed. R. App. P. 4(a)(1), failed to
obtain an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not

entitled to relief under Fed. R. App. P. 4(a)(6). The time periods
established by Fed. R. App. P. 4 are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264

(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Appellant's failure to note a timely appeal or obtain an
extension of the appeal period deprives this court of jurisdiction

to consider this case. We therefore dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED



                                3